Title: Abigail Adams to John Adams, 16 June 1775
From: Adams, Abigail
To: Adams, John


     
      Weymouth June 16 1775
     
     I set down to write to you a monday, but really could not compose myself sufficently: the anxiety I sufferd from not hearing one syllable from you for more than five weeks; and the new distress ariseing from the arrival of recruits agitated me more than I have been since the never to be forgotten 14 of April.
     I have been much revived by receiving two letters from you last Night, one by the servant of your Friend and the other by the Gentleman you mention, tho they both went to Cambridge, and I have not seen them. I hope to send this as a return to you.
     I feard much for your Health when you went away. I must intreat you to be as careful as you can consistant with the Duty you owe your Country. That consideration alone prevaild with me to consent to your departure, in a time so perilous and so hazardous to your family, and with a body so infirm as to require the tenderest care and nursing. I wish you may be supported and devinely assisted in this most important crisis when the fate of Empires depend upon your wisdom and conduct. I greatly rejoice to hear of your union, and determination to stand by us.
     We cannot but consider the great distance you are from us as a very great misfortune, when our critical situation renders it necessary to hear from you every week, and will be more and more so, as difficulties arise. We now expect our Sea coasts ravaged. Perhaps, the very next Letter I write will inform you that I am driven away from our, yet quiet cottage. Necessity will oblige Gage to take some desperate steps. We are told for Truth, that he is now Eight thousand strong. We live in continual expectation of allarms. Courage I know we have in abundance, conduct I hope we shall not want, but powder—where shall we get a sufficient supply? I wish we may not fail there. Every Town is fill’d with the distressd inhabitants of Boston—our House among others is deserted, and by this time like enough made use of as a Barrack.—Mr. Bowdoin with his Lady, are at present in the house of Mrs. Borland, and are a going to Middlebouragh to the
      house of Judge Oliver. He poor Gentleman is so low, that I apprehend he is hastening to an house not made with Hands—looks like a mere skelliton, speaks faint and low, is racked with a voilent cough, and I think far advanced in a consumption. I went to see him last Saturday. He is very inquisitive of every person with regard to the times, beged I would let him know of the first inteligence I had from you, is very unable to converse by reason of his cough. He rides every pleasent Day, and has been kind enough to call at the Door, (tho unable to get out) several times. Says the very name of Hutchinson distresses him. Speaking of him the other day he broke out, “religious Rascal, how I abhor his Name.”
     We have had very dry weather not a rainy day since you left us. The english Grass will not yeald half so great a crop as last year. Fruit premisses well, but the Cattepillars have been innumerable.
     I wrote you with regard to the money I had got from Providence. I have since that obtain’d the rest. I have done as you directed with regard to the payment of some you mentiond, but it incroachd some upon your Stock. You will write me with regard to what you have necessity for and how I shall convey to you.—Mr. Rice is dissapointed of his place in the Army but has hopes of joining a company much talked of here under Mr. Hancock when he returns. I came here with some of my cousin Kents who came to see me a day, or two ago, and have left company to write you this afternoon least I should fail of conveyance. Pray be perticuliar when you write as possible—every body wants to hear, and to know what is doing, and what may be communicated, do not fail to inform me. All our Friends desire to be kindly rememberd to you. Gage’es proclamation you will receive by this conveyance. All the records of time cannot produce a
      blacker page. Satan when driven from the regions of bliss, Exibeted not more malice. Surely the father of lies is superceded.—Yet we think it the best proclamation he could have issued.
     I shall when ever I can, receive and entertain in the best Manner I am capable the Gentlemen who have so generously proferd their Service in our Army. Goverment is wanted in the army, and Else where. We see the want of it more from so large a body being together, than when each individual was imployd in his own domestick circle.—My best regards attend every Man you esteem. You will make my complements to Mr. Miflin and Lady. I do not now wonder at the regard the Laidies express for a Soldier—every man who wears a cockade appears of double the importance he used to, and I feel a respect for the lowest Subaltern in the Army.—You tell me you know not when you shall see me. I never trust myself long with the terrors which sometimes intrude themselves upon me.
     I hope we shall see each other again and rejoice together in happier Days. The little ones are well, and send Duty to Pappa. Dont fail of letting me hear from you by every opportunity, every line is like a precious Relict of the Saints. Pray dont Expose me by a communication of any of my Letters—a very bad Soar upon the middle finger of my right hand has prevented my writing for 3 weeks. This is the 5 Letter I have wrote you. I hope they have all come to hand.—I have a request to make you. Something like the Barrel of Sand suppose you will think it, but really of much more importance to me. It is that you would send out Mr. Bass and purchase me a bundle of pins and put in your trunk for me. The cry for pins is so great that what we used to Buy for 7.6 are now 20 Shillings and not to be had for that. A bundle contains 6 thousand for which I used to give a Dollor, but if you can procure them for 50 shillings or 3 pound, pray let me have them. Mr. Welch who carries this to head Quarters waits which prevents my adding more than that I am with the tenderest Regard your
     
      Portia
     
    